Citation Nr: 0810195	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  00-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on being 
housebound or the need for the aid and attendance of another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which entitlement to SMP was denied.

In February 2006, the Board entered a decision in this case 
denying entitlement to service connection for hemorrhoids, a 
bilateral leg disability, and an eye disability, and 
determining that the reduction in the evaluation for 
bilateral hearing loss form 20 to 10 percent effective in 
September 2000 was proper.  The issues of entitlement to an 
increased evaluation for bilateral hearing loss, right ankle 
sprain, and headaches, and to entitlement for SMC were 
remanded.

In January 2007, the Board entered a decision denying 
entitlement to an increased evaluation for bilateral hearing 
loss beginning in July 2003, and for headaches and tinnitus, 
and granting an evaluation of 30 percent and no greater for 
bilateral hearing loss prior to July 2003, of 10 percent for 
the right ankle sprain prior to September 2004, and of 20 
percent for the right ankle sprain beginning September 2004.  
The issue of entitlement to SMP on the basis of being 
housebound and needing the aid and attendance of another was 
remanded.

The January 2007 Board decision was effectuated in a March 
2007 rating decision.  The veteran has not appealed the 
February 2006 and January 2007 Board decisions to the U.S. 
Court of Appeals for Veterans' Claims, and has not filed a 
notice of disagreement to the March 2007 RO decision.

The requested development for the issue on appeal has been 
completed.


FINDING OF FACT

The veteran is not blind or nearly blind or a patient in a 
nursing home; his disabilities do not render him so helpless 
as to need regular aid and attendance in the activities of 
daily living; he is not incapacitated physically or mentally 
such that he needs aid and attendance in order to protect him 
from the hazards or dangers of his daily environment; he is 
not bedridden or permanently housebound.  He does not have a 
disability rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
housebound or needing the aid and attendance of another have 
not been met. 38 U.S.C.A. §§ 1541, 5107(b) (West 2002); 38 
C.F.R. §§ 3.3.351, 3.352(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided notice of the laws and regulation governing 
nonservice-connected pension in April 2002.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  In addition, subsequent additional notice was 
provided concerning the degrees of disability and effective 
dates for any grant in February 2007.  However, neither 
letter provided the required evidence necessary to 
substantiate the veteran's claim for SMP on the basis of 
being housebound or needing the aid and attendance of 
another, specifically.  

In addition, the notice did not discuss the criteria for 
increased evaluations for the veteran's service-connected 
disabilities, which provide a means to obtain schedular SMP 
under the criteria.  See Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

VA has obtained all relevant evidence and the documents of 
record demonstrate the veteran and his representative had 
actual knowledge of the evidence needed to meet the criteria.  
In a communication from the veteran dated in August 2002, he 
discussed the requirements of the criteria in part, and his 
arguments as to why he believed he still met the criteria.  
Moreover, actions by the veteran and his representative 
following the December 2002 statement of the case and in 
pursuit of the veteran's other multiple claims for service 
connection and increased evaluations for service-connected 
disabilities show actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process, in addition to the evidence needed to prevail under 
the specific criteria for these other claims.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board, 
which he declined.  

All known and available records relevant to the issue of 
service connection for hypertension have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In September 2007, the veteran 
stated he had no further information or evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  SMP

The veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound.  

The veteran service-connected disabilities are rated as 
following:  headaches, 30 percent disabling; bilateral 
hearing loss, 10 percent prior to July 2001, 20 percent 
beginning in July 2001, 30 percent beginning in May 2003; 
right ankle sprain, noncompensable prior to May 2003, 10 
percent beginning in May 2003, 20 percent beginning in 
September 2004; and bilateral tinnitus, 10 percent disabling.  
His combined evaluation was 50 percent prior to July 2001, 60 
percent beginning in May 2003, and 70 percent beginning in 
July 2004.

His nonservice connected disabilities are rated as follows:  
neck condition, 60 percent disabling; hypertension, 10 
percent disabling; right little toe callous, zero percent 
disabling; hemorrhoids, zero percent disabling; eye 
condition, zero percent disabling; back condition, zero 
percent disabling; and leg condition, zero percent disabling.  

The veteran is in receipt of nonservice connected pension 
effective in January 2000 and has been found to be 90 percent 
disabled for nonservice connected pension purposes.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002 & Supp. 2007).

A veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole. It is 
only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2007).

There is no competent medical evidence establishing that the 
veteran is a patient in a nursing home, nor does the veteran 
claim this.  And, although the veteran apparently has some 
difficulty with visual acuity, the medical evidence does not 
establish that the veteran is blind or so nearly blind as to 
require the aid and attendance of another individual.

The veteran has stated that he needs the help of another 
person to wash, clean house, help him up and down, and that 
his body is just not what it used to be.  He stated the pain 
is such that sometimes he doesn't want to get out of bed.  
However, the medical evidence does not establish, nor does 
the veteran aver, that he is bedridden, or unable to dress or 
undress himself, or keep himself ordinarily clean and 
presentable, or feed himself, or attend to the wants of 
nature, or to protect himself from the dangers incident to 
his daily environment.

VA examination conducted in May 2007 reflected that the 
examiner, after complete review of the veteran's claims file, 
found no evidence that the veteran was at any point 
permanently bedridden or confined to his domicile and the 
immediate area.  Rather, the veteran was able to drive 
himself to his appointment, which was over 200 miles from his 
home.  He had no attendant with him.  He was found to be able 
to walk without the assistance of another person for 
unlimited distance, did not need a wheelchair and, while he 
reported that he sometimes used a cane, he did not have it 
with him on the day of examination-nor did he present as 
needing it to ambulate. The examiner found no conditions that 
rendered the veteran unable to protect himself from daily 
hazards and dangers, and no self-care skills that the veteran 
was unable to perform.  His best corrected visual acuity was 
greater than 5/200 and he was able to drive appropriately.  
His hearing disabilities were considered to be stable.  His 
hearing aids were adjusted appropriately and the examiner 
noted that the veteran was able to hear and respond to normal 
conversation and required no questions to be repeated.  
Rather, he was found to be able to perform all activities of 
daily life including grooming, bathing, toileting, dressing, 
and driving himself around town or for long distances.  He 
was found, in essence, to be able to independently care for 
himself. 

The medical evidence thus clearly demonstrates that the 
veteran is not so helpless as to need regular aid and 
attendance.

As for housebound status, a veteran receiving non-service- 
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits.  First, no disability is rated as totally 
disabling.  Diagnostic Codes 8100 for headaches, 5271 for 
right ankle sprain (rated as limitation of ankle motion), 
6260 for tinnitus, 5290 for a neck condition (rated as 
limitation of cervical spine motion, now 5237), 7101 for 
hypertension, 7819 for right little toe callous (rated as a 
new benign skin growth under scars, or 7801 through 7805 or 
impairment of function or 5276 through 5284), 7336 for 
hemorrhoids, 6079 for eye condition, 5295 for back condition 
(rated as lumbosacral strain, now 5237), and 5257 for leg 
condition (rated as other impairment of the knee) do not 
provide a 100 percent rating.  38 C.F.R. §§ 4.71a, 4.84, 
4.118, 4.104, 4.114, 4.124a.  A 100 percent rating for 
bilateral hearing loss requires that the veteran have a level 
XI hearing loss in each ear.  38 C.F.R. § 4..85.  Here, the 
medical evidence establishes that the veteran has level VI 
hearing loss in each ear.  

Second, the evidence does not show, nor does the veteran 
aver, that he is substantially confined to his dwelling or 
home due to the severity of his health problems.  The 
evidence does not show he is hospitalized or bedridden.  
Rather, the medical evidence shows the veteran is able get 
out, walk without the assistance of another person for 
unlimited distance, and drive himself around town or for long 
distances.  

He can, and does, leave his house and immediate premises to 
attend medical appointments, including his recent VA 
examination, which was over 200 miles away from home.  He 
arrived without an attendant. 

The preponderance of the evidence is against the claim, 
whether based upon housebound status or upon need of regular 
aid and attendance.  Therefore, the reasonable doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on being housebound or on the 
need of aid and attendance of another is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


